769 N.W.2d 588 (2008)
ALLSTATE INSURANCE COMPANY, Plaintiff, Counter Defendant-Appellant,
v.
A & A MEDICAL TRANSPORTATION SERVICES, INC., Renaissance Physical Therapy, L.L.C., Rahat Malik, Physicians Rehabilitation, L.L.C., Zubair Rathur, Iman Fawaz, and First Choice Rehab, Inc., Defendants, Counter Plaintiffs-Appellees.
Docket Nos. 133348, 133349. COA Nos. 260766, 261504.
Supreme Court of Michigan.
October 27, 2008.

Order
By order of November 21, 2007, the application for leave to appeal the January 23, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in Miller v. Allstate, (Docket Nos. 134393, 134406). On order of the Court, the case having been decided on July 2, 2008, 481 Mich. 601, 751 N.W.2d 463 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.